       Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 1 of 8




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                  ATLANTA DIVISION



James L. “Jimmy” Cooper, III,           Case No. 1:20-cv-01312-ELR
et al.,

        Plaintiffs,

 vs.                                    Plaintiffs’ Motion for
                                        Summary Judgment
Brad Raffensperger, in his
official capacity as Secretary of
State of the State of Georgia,

        Defendant.




       The plaintiffs respectfully move the Court for summary judgment

based on this Court’s ruling on the plaintiffs’ motion for a preliminary

injunction. (ECF 29.)


                              Background

       This is an action challenging Georgia’s ballot-access requirements

for independent and third-party candidates in light of the public health

emergency caused by the novel coronavirus. The plaintiffs are two third-
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 2 of 8




party candidates for United States Representative and the Georgia

Green Party. They allege that, under these circumstances, Georgia’s

ballot-access restrictions unconstitutionally burden their rights under

the First and Fourteenth Amendments to the U.S. Constitution, and

they seek declaratory and injunctive relief pro-rating the number of

petition signatures required for the 2020 general election.

      The plaintiffs filed a motion for a preliminary injunction in early

May. After a hearing, the Court granted the motion in part after

determining, among other things, that the plaintiffs “have shown a

substantial likelihood of success” on their claim. (ECF 29 at 19.) As a

remedy, the Court issued a preliminary injunction reducing Georgia’s

petition-signature requirements for the 2020 election by 30 percent.

(ECF 29.) The preliminary injunction effectively gave the plaintiffs all of

the injunctive relief they sought. (ECF 1 ¶2.) Neither party has appealed

that ruling, and the time for an appeal has now expired.

      Although the election has not yet taken place, all that remains of

the plaintiffs’ claims is their request for a declaratory judgment “that, in

light of the current public health emergency caused by the novel

coronavirus, Georgia’s ballot-access laws for independent and political-

body candidates for President of the United States and U.S.


                                     2
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 3 of 8




Representatives violate rights guaranteed by the First and Fourteenth

Amendments to the U.S. Constitution, as enforced by 42 U.S.C. § 1983.”

(ECF 1 at 18.)

      The preliminary-injunction order sets out the Court’s findings of

facts and conclusions of law in some detail. None of the materials facts

upon which the Court relied were at all disputed. Rather than repeat

those facts here, the plaintiffs incorporate the facts as set out by the

Court. A statement of undisputed material facts is also attached to this

motion.


                             Legal Standard

      Under Rule 56 of the Federal Rules of Civil Procedure, a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      A fact is “material” if it is “a legal element of the claim under the

applicable substantive law which might affect the outcome of the case.”

Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997). A dispute

about a material fact is genuine if the evidence would allow a reasonable




                                      3
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 4 of 8




jury to find for the nonmoving party. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

      In determining whether to grant or deny summary judgment, the

court’s role is not to weigh the evidence or to determine the truth of the

matter, but rather to determine only whether a genuine issue exists for

trial. Id. at 249. In doing so, the court must view the evidence in the

light most favorable to the nonmoving party and draw all reasonable

inferences in its favor. See Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).


                                Discussion

      The Court should grant summary judgment for the reasons set out

in part II.A. of its order on the plaintiffs’ motion for a preliminary

injunction. (ECF 29 at 8-20.) There, the Court applied the well-

established balancing test set forth in Anderson v. Celebrezze:

      First, a court must evaluate the character and magnitude
      of the asserted injury to rights protected by the First and
      Fourteenth Amendments. Second, it must identify the
      interests advanced by the State as justifications for the
      burdens imposed by the rules. Third, it must evaluate the
      legitimacy and strength of each asserted state interest and
      determine the extent to which those interests necessitate
      the burdening of the plaintiffs’ rights.




                                      4
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 5 of 8




Bergland v. Harris, 767 F.2d 1551, 1553-54 (11th Cir. 1985)

(paraphrasing Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)); accord

Cowen v. Ga. Sec’y of State, 960 F.3d 1339, 1342 (11th Cir. 2020).

Applying that test to the facts of this case—none of which are disputed—

the Court concluded that the burden on the plaintiffs’ constitutional

rights under these circumstances “is not justified by the State’s asserted

interests and its chosen means of preserving them.” (ECF 29 at 19).

Accordingly, the Court ruled that the plaintiffs were likely to succeed on

their constitutional claim. (Id.)

      The same analysis applies now. The facts remain undisputed. The

legal framework has not changed. The Court should once again conclude

that Georgia’s ballot-access laws impose an unjustified and therefore

unconstitutional burden on the plaintiffs’ rights under present

circumstances.


                                Conclusion

      For the foregoing reasons, the Court should grant the plaintiffs’

motion for summary judgment.




                                    5
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 6 of 8




Respectfully submitted this 21st day of August, 2020.


/s/ Bryan L. Sells
Attorney Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com




                                   6
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 7 of 8




                 CERTIFICATE OF COMPLIANCE

     I hereby certify that the forgoing PLAINTIFFS’ MOTION FOR

SUMMARY JUDGMENT was prepared in 13-point Century Schoolbook

in compliance with Local Rules 5.1(C) and 7.1(D).



/s/ Bryan L. Sells
Attorney Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com




                                   7
     Case 1:20-cv-01312-ELR Document 34 Filed 08/21/20 Page 8 of 8




                     CERTIFICATE OF SERVICE

      I hereby certify that on August 21, 2020, I electronically filed the

foregoing PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT with

the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to the following attorneys of record:


Charlene McGowan: cmcgowan@law.ga.gov


/s/ Bryan L. Sells
Attorney Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com




                                     8
